EXHIBIT 10.1

AMENDMENT TWO
TO THE
EXECUTIVE SEVERANCE PLAN OF NEWMONT

WHEREAS, the Executive Severance Plan of Newmont (the “Plan”) was restated by
Newmont USA Limited (the “Plan Sponsor”) effective January 1, 2014; and

WHEREAS, Newmont Mining Corporation (“Newmont Mining”) has expressed its intent
to enter into a stock purchase agreement (the “SPA”) with AngloGold Ashanti
North America, Inc. and certain related entities (“AGA”) and the Plan Sponsor
wishes to amend the Plan in a manner consistent with the SPA in the event the
SPA is entered into by Newmont Mining and AGA; and

WHEREAS, Section 8.02 of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective August 3, 2015 or as
otherwise set forth in the SPA as follows:

1. Article I, “Definitions,” is amended by adding the following definitions:

“AGA” means AngloGold Ashanti North America Inc., AngloGold Ashanti USA
Incorporated, AngloGold Ashanti (Colorado) Corp., GCGC LLC and any other
entities included within the above entities pursuant to the stock purchase
agreement by and among the foregoing entities and Newmont Mining Corporation.

“AGA Entity” means AngloGold Ashanti North America Inc., AngloGold Ashanti
(Colorado) Corp., GCGC LLC, LeClair Consolidated Mines Company, Matoa Gold
Mining Company and Cripple Creek and Victor Gold Mining Co.

2. Article I, “Definitions,” is amended by restating the definition of “Service”
as follows:

“Service” means continuous service with the Employer or an Affiliated Entity
commencing on the Executive Employee’s date of hire and each successive 12-month
period.  In addition, Service with an AGA Entity shall be included in “Service”
with respect to an Executive Employee who was employed by an AGA Entity
immediately preceding the stock purchase transaction by and among Newmont Mining
Corporation and AGA and who continues employment with the Employer.

The Administration Committee or its delegate is hereby authorized to take any
action it deems necessary or advisable to implement this Amendment.

The foregoing was adopted this 3rd day of August, 2015.

 

 

 

 

 

NEWMONT USA LIMITED

 

 

 

 

By

/s/ Stephen P. Gottesfeld

 

Name

Stephen P. Gottesfeld

 

Title

Vice President

 

 

--------------------------------------------------------------------------------